 



Exhibit 10.2
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
     This Amended and Restated Employment Agreement (this “Agreement”) is made
by and amongst Volcano Corporation (the “Company”), having its principal offices
at 2870 Kilgore Road, Rancho Cordova, CA 95670 USA, and John Dahldorf (the
“Executive”), effective as of February 28, 2008 and amends and restates the
prior Employment Agreement between the Company and the Executive dated
February 1, 2006.
     Whereas, the Company desires to continue to employ the Executive in the
position of Chief Financial Officer for the Company;
     Whereas, the Executive desires to be employed by the Company as its Chief
Financial Officer; and
     Whereas, the Company and the Executive desire to amend and restate the
terms of the prior employment agreement to reflect recent changes to applicable
laws.
     Now Therefore, in consideration of the premises and the mutual covenants
herein contained, the Company and the Executive hereby agree as follows:
     1. Definitions. For purposes of this Agreement, the following terms shall
have the meanings set forth below:
          (a) “Annual Base Salary” shall mean the Executive’s rate of regular
base annual compensation prior to any reduction under (i) a salary reduction
agreement pursuant to Section 401(k) or Section 125 of the Code or (ii) any plan
or arrangement deferring any base salary.
          (b) “Board” shall mean the Board of Directors of the Company. The
Board may delegate its authority to a committee of the Board (the “Committee”),
including without limitation a remuneration committee, which shall consist of
outside directors as defined under Section 162(m) the Code, and related Treasury
regulations, and “non-employee directors” as defined under Rule 16b-3 under the
Securities Exchange Act of 1934 (the “Exchange Act”). Unless otherwise specified
in the Agreement, the term “Board” shall include any Committee (or
sub-committee) to which the Board’s authority has been delegated to.
          (c) “Cause” any of the following (i) conviction of the Executive by a
court of competent jurisdiction of any felony or a crime involving moral
turpitude; (ii) the Executive’s knowing failure or refusal to follow reasonable
instructions of the Board or reasonable policies, standards and regulations of
the Company or its affiliates; (iii) the Executive’s failure or refusal to
faithfully and diligently perform the usual, customary duties of his employment
with the Company or its affiliates; (iv) unprofessional, unethical, immoral or
fraudulent conduct by the Executive; (v) conduct by the Executive that
materially discredits the Company or any affiliate or is materially detrimental
to the reputation, character and standing of the Company or any affiliate or
(vi) the Executive’s material breach of the Patent, Copyright and Nondisclosure

1.



--------------------------------------------------------------------------------



 



Agreement or his Information and Inventions Agreement. An event described in
(ii) — (vi) above shall not be treated as “Cause” until after the Executive has
been given written notice of such event, failure or conduct and the Executive
fails to cure such event, failure, conduct or breach, if curable, within thirty
(30) days from such written notice. In any event, the Executive shall not be
deemed to have been terminated for Cause unless the Company shall have given a
reasonable opportunity to Executive to appear before the Board to request
reconsideration. Failure of the Company to meet financial or performance targets
or goals shall not be deemed to be a breach pursuant to subjections (ii) or
(iii) above.
          (d) “Change in Control” shall mean the occurrence of one (1) or more
of the following events:
               (i) The date that any Person (other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Company, or a
company owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company),
or more than one such Person acting as a group (as determined under Treasury
Regulations Section 1.409A-3(i)(5)(v)(B)), acquires ownership of the stock of
the Company representing more than thirty-five percent (35%) of the total
combined voting power of the Company’s then-outstanding stock;
               (ii) The date that any Person (other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Company, or a
company owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company),
or more than one such Person acting as a group (as determined under Treasury
Regulations Section 1.409A-3(i)(5)(v)(B)), acquires assets from the Company that
have a total gross fair market value equal to or more than 40% of the total
gross fair market value of all of the assets of the Company immediately before
such acquisition (with “gross fair market value” determined without regard to
any liabilities associated with such assets);
               (iii) The date that the majority of members of the Board are
replaced during any twelve (12)-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Board prior to the
date of such appointment or election.
               (iv) Notwithstanding the foregoing, in no event shall a Change in
Control be deemed to have occurred if, with respect to the Executive, the
Executive is part of a purchasing group which consummates the Change in Control
transaction. The Executive shall be deemed “part of the purchasing group” for
purposes of the preceding sentence if the Executive is an equity participant or
has agreed to become an equity participant in the purchasing company or group
(except for (a) passive ownership of less than five percent (5%) of the voting
securities of the purchasing company; or (b) ownership of equity participation
in the purchasing company or group which is otherwise deemed not to be
significant, as determined prior to the Change in Control by a majority of the
non-employee continuing directors of the Board).
          (e) “COBRA” shall mean the Consolidated Omnibus Budget Reconciliation
Act of 1985, as well as any state law of similar effect.

2.



--------------------------------------------------------------------------------



 



          (f) “Code” shall mean the Internal Revenue Code of 1986, as amended,
and, as applicable, Treasury Regulations promulgated thereunder.
          (g) “Company” shall mean Volcano Corporation and any successor to its
business and/or assets which assumes (either expressly, by operation of law or
otherwise) and/or agrees to perform this Agreement by operation of law or
otherwise (except in determining, under subsection (d) hereof, whether or not
any Change in Control of the Company has occurred in connection with such
succession).
          (h) “Date of Termination” shall mean with respect to any purported
termination of the Executive’s employment, the effective date of the Executive’s
Separation from Service.
          (i) “Disability” shall mean the Executive’s inability for medical
reasons to perform the essential duties of the Executive’s position for either
ninety (90) consecutive calendar days or one hundred twenty (120) business days
in a twelve month period by reason of any medically determined physical or
mental impairment as determined by a medical doctor selected by written
agreement of the Company and the Executive upon the request of either party by
notice to the other.
          (j) “Good Reason” shall mean (i) a material change in the character or
scope of the Executive’s position, duties, Annual Base Salary, responsibilities,
reporting or authority; (ii) the Company’s relocation of its principal place of
business to a location that is greater than fifty (50) miles from the Company’s
principal business location as of the effective date of the Agreement and the
Company requiring the Executive to perform a substantial performance of his
services at such location; (iii) failure of the Company to renew the Agreement;
(iv) failure of the Company to have any successor entity assume and perform this
Agreement pursuant to Section 7(d); (iv) the material breach of the Agreement by
the Company or any successor thereto; or (v) written notice of resignation from
the Executive during the sixty (60) day period following the date which is six
months after a Change in Control.
          (k) “Patent, Copyright and Nondisclosure Agreement” shall mean the
Patent, Copyright and Nondisclosure Agreement between the Executive and the
Company dated August 20, 2003.
          (l) “Person” shall have the meaning ascribed thereto in
Section 3(a)(9) of the Exchange Act, as modified, applied and used in Sections
13(d) and 14(d) thereof; provided, however, a Person shall not include (i) the
Company or any of its respective subsidiaries, (ii) a trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any of its
respective subsidiaries (in its capacity as such), (iii) an underwriter
temporarily holding securities pursuant to an offering of such securities.
          (m) “Release” shall mean a general mutual release of the Company and
the Executive containing a mutual non-disparagement clause in substantially the
form attached hereto as Exhibit A, subject to such modifications as mutually
agreed to by the parties hereto. The Release must be signed by the Executive and
become effective in accordance with its terms

3.



--------------------------------------------------------------------------------



 



not later than sixty (60) days following the Date of Termination, unless a
longer period for execution and effectiveness is expressly required by
applicable law.
          (n) “Separation from Service” shall mean the date after which (i) no
further services are reasonably expected to be performed by the Executive or
(ii) the level of bona fide services that the Executive would perform (whether
as an employee or as an independent contractor) would permanently decrease to no
more than 20% of the average level of bona fide services performed (whether as
an employee or as an independent contractor) over the preceding 36-month period.
The determination of such date shall be made in good faith by the Board based on
the applicable facts and circumstances.
     2. Term of this Agreement. The term of this Agreement, as amended, shall
commence upon the date of this Agreement set forth above and shall continue
until the first anniversary of the date of this Agreement; provided however,
that the term of this Agreement shall automatically be extended for an
additional term of one year on each anniversary (the “Term”) unless either party
to this Agreement delivers a written notice of non-extension to the other party
by at least ninety (90) days prior to the expiration of the Term.
     3. Duties; Scope of Employment; Compensation and Benefits.
          (a) Position and Duties. The Company shall employ the Executive to the
position of Chief Financial Officer of the Company. During the Term, the
Executive will devote substantially all of the Executive’s business efforts and
time to the Company. The Executive agrees not to actively engage in any other
employment, occupation or consulting activity for any direct or indirect
remuneration without the prior approval of the Board, provided, however, that
the Executive may engage in the following as long as such activities do not
materially interfere with the Executive’s duties and responsibilities with the
Company: (i) serve on the board of one (1) unaffiliated corporation or the
boards of trade associations or charitable organizations; (ii) engage in
charitable activities and community affairs; or (iii) manage the Executive’s
personal investments and affairs; provided, however, that service on the Board
on an unaffiliated corporation shall be subject to the reasonable prior approval
of the Board, which shall not be unreasonably withheld or delayed.
          (b) Annual Base Salary. The Executive’s Annual Base Salary shall equal
Two Hundred Sixty-Five Thousand Dollars ($265,000.00). This amount shall be
reviewed annually in January of each year by the Board and, in the sole
discretion of the Board, may be adjusted upward with such adjustments effective
January 1 of the respective year. Notwithstanding the preceding sentence, the
Executive’s annual salary may be reduced if such reduction is pro rata among
substantially all of the Company’s senior level executives as a group.
          (c) Bonus. The Executive’s target bonus opportunity shall be forty
(40%) of the Executive’s Annual Base Salary. This target percentage shall be
reviewed annually in by the Board (or a duly authorized committee thereof) and,
in its sole discretion, may be adjusted upward. The Executive’s actual bonus
earned shall be determined based on the Executive’s performance and achievement
of target objectives and such other terms agreed to in good faith by the Company
and the Executive. The Executive shall also be eligible to receive an additional
bonus in the form of an annual stock option grant to purchase additional shares
of Company

4.



--------------------------------------------------------------------------------



 



stock pursuant to the terms of the Volcano Corporation 2005 Equity Compensation
Plan (the “Equity Plan”) based upon the Executive’s performance and achievement
of target objectives agreed to by the Company and the Executive.
          (d) Pension and Welfare Plans. During the Term, the Executive and the
Executive’s dependents, if applicable, shall be entitled to participate in all
incentive, savings and retirement plans, health and welfare benefit plans,
practices, policies and programs (including, without limitation, medical,
prescription, dental, disability, employee life, group life, accidental death
and travel accident insurance plans and programs) sponsored by the Company or
its affiliates on the same terms and conditions generally applicable to
executives of the Company generally.
          (e) Equity Plans. The Executive shall be entitled to participate in
any stock option, restricted stock, stock appreciation rights, or any other
equity compensation plan or program sponsored by the Company or its affiliates
on the same terms and conditions generally applicable to executives of the
Company. Notwithstanding the foregoing, the Executive shall not be entitled to
awards under such plans at any time or in any particular amount. Any equity
interests or rights to purchase equity interests in the Company held by the
Executive and issued pursuant to the Equity Plan shall be administered and
subject to the terms of the Equity Plan and any amendments thereto, including,
without limitation, the Equity Plan’s provisions relevant to a Change in
Control.
          (f) Designation as Qualified Performance-Based Compensation. The
Company may determine that any bonus or equity awards issued under Sections 3(c)
or 3(e) of this Agreement (“Awards”) shall be considered “qualified
performance-based compensation” under Section 162(m) of the Code. Any Awards
shall be administered by the Committee in accordance with this Section 3(f).
          (g) Fringe Benefits and Prerequisites. The Executive shall be entitled
to fringe benefits and prerequisites available to executives in accordance with
the plans, practices, programs and policies of the Company from time to time.
          (h) Expenses. The Executive shall be entitled to receive prompt
reimbursement for all reasonable expenses incurred by the Executive in
accordance with the applicable policy of the Company and its affiliated
companies.
          (i) Paid Time Off. The Executive shall be entitled to accrue such
number of days per year of paid time off in accordance with the general policy
of the Company.
     4. Termination. The Executive’s employment shall terminate upon the
occurrence of any of the following events:
          (a) Termination Without Cause; Resignation for Good Reason.
               (i) The Company may remove the Executive at any time without
Cause from the position in which the Executive is employed hereunder upon not
less than thirty (30) days’ prior written notice of termination to the
Executive; provided, however, that, in the event that such notice is given, the
Executive shall be allowed reasonable time away from the

5.



--------------------------------------------------------------------------------



 



office to seek other employment. In addition, the Executive may initiate
termination of employment by resigning under this Section 4(a) for Good Reason.
The Executive shall give the Company not less than thirty (30) days’ prior
written notice of termination of such resignation for Good Reason.
          (ii) Upon any removal or resignation described in Section 4(a)(i)
above, the Executive shall be entitled to receive, subject to the effectiveness
of the Release, the following:
               (1) The Executive shall receive cash severance (the “Cash
Severance”) equal to the sum of (a) two (2) years of the Executive’s Annual Base
Salary at the rate in effect immediately prior to the Date of Termination, (b) a
pro-rated bonus (the “Pro-Rated Bonus”) for the year in which the Date of
Termination occurs, calculated as the product of (i) the maximum target bonus
for that year and (ii) a fraction, the numerator of which is the number of days
during which the Executive was employed by the Company in the year in which the
Date of Termination occurs, and the denominator of which is three hundred sixty
five (365), and (c) two (2) years of non-health insurance premiums, calculated
as the product of (i) the aggregate monthly cost of the premiums the Executive
would pay upon conversion to individual policies of his life and disability
insurance coverage under the Company’s policies, as in effect immediately prior
to the Date of Termination and (ii) twenty-four (24) months.
                         a. If the Executive is not a “specified employee” under
Section 409A of the Code as of the Date of Termination, the Company shall pay
the Cash Severance as follows:
                              i. If the Separation from Service does not occur
immediately prior to, on or within twelve (12) months after a Change in Control,
the Company will pay (1) the Cash Severance, less the Pro-Rated Bonus, in
substantially equal installments on the Company’s regular payroll schedule and
subject to standard deductions and withholdings over the two (2) year period
immediately following the Date of Termination and (2) the Pro-Rated Bonus in a
lump sum on the date that the Company would otherwise pay the annual bonus for
that year to other executives whose employment has not terminated (but in no
event later than March 15 of the year following the year in which the annual
bonus would have otherwise been earned). However, no payments of the Cash
Severance will be made prior to the effective date of the Release. On the first
payroll pay day following the effective date of the Release, the Company will
pay the Executive in a lump sum the Cash Severance the Executive would otherwise
have received on or prior to such date but for the delay in payment related to
the effectiveness of the Release, with the balance of the Cash Severance being
paid as originally scheduled.
                              ii. If the Separation from Service occurs
immediately prior to, on or within twelve (12) months after a Change in Control,
(1) the Cash Severance, less the Pro-Rated Bonus, will be paid in a single lump
sum on the first regular payroll pay day following the effective date of the
Release and (2) the Pro-Rated Bonus will be paid in a lump sum on the date that
the Company would otherwise pay the annual bonus for that year to other
executives whose employment has not terminated (but in no event later than
March 15 of the year following the year in which the annual bonus would have
otherwise been earned).

6.



--------------------------------------------------------------------------------



 



                         b. If the Executive is a “specified employee” under
Section 409A of the Code as of the Date of Termination, the Company shall pay
the Cash Severance as follows:
                              i. If the Separation from Service does not occur
immediately prior to, on or within twelve (12) months after a Change in Control,
the Company will pay the entire amount of the Cash Severance in substantially
equal installments on the Company’s regular payroll schedule and subject to
standard deductions and withholdings over the eighteen (18) month period
commencing on the date that is six (6) months after the Date of Termination.
                              ii. If the Separation from Service occurs
immediately prior to, or within twelve (12) months after a Change in Control,
the Cash Severance will be paid in a single lump sum on the date that is six
(6) months after the Separation from Service.
                    (2) If the Executive timely elects continuation health care
coverage pursuant to COBRA for himself and/or his eligible dependents, the
Company will pay the applicable COBRA premiums for such coverage for up to
twenty-four (24) months, or such earlier time as the Executive ceases to be
eligible for such continuation coverage.
     (b) Termination for Cause; Voluntary Resignation Without Good Reason. In
the event that the Executive voluntarily terminates his employment for any
reason other than Good Reason or in the event that Company terminates the
Executive for Cause no further payments shall be due under this Agreement,
except that the Executive shall be entitled to any amounts earned, accrued or
owing but not yet paid under Section 3 above and any benefits accrued or earned
under the Company’s benefit plans and programs.
     (c) Disability. In the event that the Executive’s employment is terminated
due to Disability, the Executive shall be entitled to receive all of the
benefits described in Section 4(a) above, on all of the same payment terms and
conditions (including execution of an effective Release), except that each
reference to twenty-four (24) months shall be changed to twelve (12) months,
each reference to two (2) years shall be instead to one (1) year and therefore
each reference to eighteen (18) months shall be instead to six (6) months.
     (d) Death. If the Executive dies while employed by the Company, the Company
pay the Executive’s executor, legal representative, administrator or designated
beneficiary (the “Heir(s)”) any amounts earned but not yet paid under Section 3
above and any benefits accrued or earned under the Company’s benefit plans and
programs. In addition, subject to the Heir(s)’s execution of the Release, the
Company will pay to the Heir(s), the following:
               (i) The Company will pay a lump sum amount within thirty
(30) days after the effectiveness of the Release equal to the sum of (1) twelve
(12) months of the Executive’s monthly Annual Base Salary at the rate in effect
on the Executive’s Date of Termination; (2) the Pro-Rated Bonus and (3) a lump
sum payment equal to one (1) year of non-health insurance premiums, calculated
as the product of (i) the aggregate monthly cost of the premiums the Executive
would have paid upon conversion to individual policies of the life and

7.



--------------------------------------------------------------------------------



 



disability insurance coverage for his eligible dependents under the Company’s
policies, as in effect immediately prior to the Date of Termination and
(ii) twelve (12) months.
               (ii) If the Executive’s dependents timely elect continuation
health care coverage pursuant to COBRA, the Company will pay the applicable
COBRA premiums for such coverage for up to twelve (12) months, or such earlier
date as the dependents cease to be eligible for such continuation coverage.
          (e) Compliance with Section 409A of the Code. It is intended that each
installment of the payments provided for in this Section 4 is a separate
“payment” for purposes of Treasury Regulations Section 1.409A-2(b)(2)(i). For
the avoidance of doubt, it is intended that payments of the amounts set forth in
this Section 4 satisfy, to the greatest extent possible, the exemptions from the
application of Section 409A provided under Treasury Regulation 1.409A-1(b)(4)
and 1.409A-1(b)(9)(v).
     5. Non-Disclosure; Proprietary Information and Inventions, etc. The
Executive agrees to continue to be bound and abide by the Information and
Inventions Agreement. Executive also acknowledges that nothing in this Agreement
relieves the Executive of his obligations under the Patent, Copyright and
Nondisclosure Agreement.
     6. Special Reimbursement — Excise tax related to Section 4999 of the Code.
          (a) Payment of Gross-Up. In the event that the Executive becomes
entitled to payments or benefits from the Company (the “Total Payments”) which
constitute an “excess parachute payment” as defined in Section 280G(b) of the
Code subject to the excise tax imposed under Section 4999 of the Code (the
“Excise Tax”), then the Company shall cause a payment to be made to the
Executive of an additional amount (the “Additional Payment”) equal to the sum of
(i) the Excise Tax and (ii) such additional sums, such that, after imposition of
the Excise Tax and all taxes, including, without limitation, any income,
employment and other withholding taxes and Excise Tax (and any interest and
penalties imposed with respect thereto) imposed on the amount described in
clauses (i) and (ii), the Executive shall receive such payments and benefits
from the Company free and clear of any taxes, other than income, employment and
other withholding taxes that would have been imposed on such payments and
benefits, determined without regard to the imposition of the Excise Tax.
          (b) Administration. All determinations under this Section 6 shall be
made by the Company’s independent accounting firm, in their reasonable
discretion in consultation with the Executive’s accountants. If the firm
determines that an Excise Tax is payable with respect to the Total Payments and
that the Additional Payment is due to the Executive, the Company shall pay the
Additional Payment not later than one hundred and twenty (120) days after the
date on which the Executive remits the Excise Tax to the appropriate taxing
authorities. Any good faith determinations of the firm made hereunder shall be
final, binding and conclusive upon the Company and the Executive. The Executive
and the Company shall each reasonably cooperate with the other in connection
with causing or allowing any shareholder vote on the Total Payments to occur and
any administrative or judicial proceedings concerning the existence or amount of
any such subsequent liability for amounts described in clauses (i) and (ii) in
Section 6(a). The Company shall solely be responsible for any legal, accounting
and other costs and

8.



--------------------------------------------------------------------------------



 



expenses incurred in connection with such shareholder vote and administrative
and judicial proceedings.
     7. Miscellaneous.
          (a) Legal Costs. The Company shall reimburse the Executive for
reasonable legal fees and expenses incurred if the Executive prevails on any
issue which is the subject of such of a lawsuit or arbitration brought by the
Executive or the Company as a result of any dispute with any party (including,
but not limited to, the Company and/or any affiliate of the Company) regarding
the provisions of this Agreement. Otherwise, the Executive and the Company shall
be responsible for its own legal fees and expenses in connection with such
action. The Company will reimburse the Executive for reasonable legal fees and
expenses directly relating to the negotiation of this Agreement.
          (b) Arbitration. In the event of any dispute under the provisions of
this Agreement, other than a dispute in which the primary relief sought is an
equitable remedy such as an injunction, the parties shall be required to have
the dispute, controversy or claim settled by arbitration in San Diego,
California in accordance with the National Rules for the Resolution of
Employment Disputes then in effect of the American Arbitration Association,
before a panel of three arbitrators, two of whom shall be selected by the
Company and the Executive, respectively, and the third of whom shall be selected
by the other two arbitrators. Any award entered by the arbitrators shall be
final, binding and nonappealable and judgment may be entered thereon by either
party in accordance with applicable law in any court of competent jurisdiction.
This arbitration provision shall be specifically enforceable. The arbitrators
shall have no authority to modify any provision of this Agreement or to award a
remedy for a dispute involving this Agreement other than a benefit specifically
provided under or by virtue of the Agreement.
          (c) No Mitigation. The Company agrees that, if the Executive’s
employment is terminated during the Term, the Executive is not required to seek
other employment or to attempt in any way to reduce any amounts payable to the
Executive by the Company pursuant to this Agreement. Further, the amount of any
payment or benefit provided for in Section 4 of this Agreement shall not be
reduced by any compensation earned by the Executive as the result of employment
by another employer, by retirement benefits, or offset against any amount
claimed to be owed by the Executive to the Company or any of their respective
subsidiaries. However, the severance benefits provided under this Agreement are
intended to satisfy, to the greatest extent possible, any and all statutory
obligations that may arise out of the Executive’s termination of employment
including, without limitation, the Worker Adjustment and Retraining Notification
Act.
          (d) Successors. In addition to any obligations imposed by law upon any
successor to the Company, the Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.

9.



--------------------------------------------------------------------------------



 



          (e) Binding Agreement. This Agreement shall inure to the benefit of
and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If the Executive shall die while any amount would still be payable to
the Executive hereunder (other than amounts which, by their terms, terminate
upon the death of the Executive) if the Executive had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to the executors, personal representatives or
administrators of the Executive’s estate.
          (f) Notices. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below, or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon actual receipt:
To the Company:
Chairman of the Board of Directors
Volcano Corporation
2870 Kilgore Road
Rancho Cordova, CA 95670
To the Executive:
Mr. John Dahldorf
At the address most recently on file with the Company
With a copy to:
Cooley Godward Kronish LLP
Five Palo Alto Square – 4th Floor
3000 El Camino Real
Palo Alto, CA 94306-2155
Attn: Gordon Ho, Esq.
          (g) Amendments. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by the Executive and such officer as may be specifically
designated by the Company. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.
          (h) Entire Agreement. Except as otherwise provided, this Agreement
contains the entire agreement between the parties concerning the subject matter
hereof and supersedes all prior agreements, understandings, discussions,
negotiations and undertakings, whether written or oral, express or implied,
between the parties with respect thereto.

10.



--------------------------------------------------------------------------------



 



          (i) Applicable Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California without regard to the principles of conflict of laws thereof.
          (j) Captions. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect.
          (k) Withholding. Any payments provided for hereunder shall be paid net
of any applicable withholding required under federal, state or local law and any
additional withholding to which the Executive has agreed.
          (l) Survivorship. The rights and obligations of the Company and the
Executive under this Agreement shall survive the expiration of the Term.
          (m) Mutual Intent. All parties participated in the drafting of the
Agreement, and the language used in this Agreement is the language chosen by the
Executive and the Company to express their mutual intent. The parties agree that
in the event that any language, section, clause, phrase or word used in the
Agreement is determined to be ambiguous, no presumption shall arise against or
in favor of either party and that no rule of strict construction shall be
applied against either party with respect to such ambiguity.
          (n) Validity. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.
          (o) Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
     In Witness Whereof, the parties hereto have executed this Agreement as of
the date first written above.

            VOLCANO CORPORATION
      By:   /s/ Olav B. Bergheim      Name:  Olav B. Bergheim      Title: 
Chairman of the Board     

            EXECUTIVE
      /s/ John Dahldorf      John Dahldorf    

11.



--------------------------------------------------------------------------------



 



         

EXHIBIT A
MUTUAL RELEASE OF CLAIMS
(To be signed on or within 21 days after the employment termination date.)
     Pursuant to the terms of the Amended and Restated Employment Agreement (the
“Agreement”) by and amongst Volcano Corporation (the “Company”), and John
Dahldorf (the “Executive”) effective as of February 28, 2008, the Company and
the Executive hereby enter into the following Mutual Release of Claims (the
“Release”):
1. Executive’s Release of Claims:
     Executive understands that, on the last date of his employment with the
Company, the Company will pay him any accrued salary and accrued and unused
vacation to which he is entitled by law, regardless of whether he signs this
Release, but he is not entitled to the severance benefits provided in the
Agreement unless he signs and returns this Release to the Company and allows it
to become effective.
     In exchange for payment of benefits set forth in Section 4 of the
Agreement, Executive hereby generally and completely releases the Company and
its directors, officers, employees, shareholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates,
and assigns (collectively the “Released Parties”) of and from any and all
claims, liabilities and obligations, both known and unknown, arising out of or
in any way related to events, acts, conduct, or omissions occurring at any time
prior to or at the time that Executive signs this Release (the “Executive
Released Claims”). This general release includes, but is not limited to: (1) all
claims arising out of or in any way related to Executive’s employment with the
Company or the termination of that employment; (2) all claims related to
Executive’s compensation or benefits from the Company, including salary,
bonuses, commissions, vacation pay, expense reimbursements, severance pay,
fringe benefits, stock, stock options, or any other ownership or equity
interests in the Company; (3) all claims for breach of contract, wrongful
termination, and breach of the implied covenant of good faith and fair dealing
(including claims based on or arising under the Agreement); (4) all tort claims,
including claims for fraud, defamation, emotional distress, and discharge in
violation of public policy; and (5) all federal, state, and local statutory
claims, including claims for discrimination, harassment, retaliation, attorneys’
fees, or other claims arising under the federal Civil Rights Act of 1964 (as
amended), the federal Americans with Disabilities Act of 1990, the federal Age
Discrimination in Employment Act (as amended) (“ADEA”), the federal Family and
Medical Leave Act, the California Labor Code (as amended), the California Family
Rights Act, and the California Fair Employment and Housing Act (as amended).
     Executive understands that notwithstanding the foregoing, the following are
not included in the Executive Released Claims (the “Executive Excluded Claims”):
(i) any rights or claims for indemnification Executive may have pursuant to any
written indemnification agreement to which he is a party, the charter, bylaws,
or operating agreements of any of the Released Parties, or under applicable law;
or (ii) any rights which are not waivable as a matter of law. In addition,
Executive understands that nothing in this Release prevents him from filing,
cooperating with, or

12.



--------------------------------------------------------------------------------



 



participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, or the California Department of Fair
Employment and Housing, except that Executive acknowledges and agrees that he
shall not recover any monetary benefits in connection with any such claim,
charge or proceeding with regard to any claim released herein. Executive hereby
represents and warrants that, other than the Executive Excluded Claims,
Executive is not aware of any claims he has or might have against any of the
Released Parties that are not included in the Executive Released Claims.
     Executive acknowledges that he is knowingly and voluntarily waiving and
releasing any rights he may have under the ADEA, and that the consideration
given for the waiver and release in the preceding paragraph is in addition to
anything of value to which he is already entitled. Executive further
acknowledges that he has been advised by this writing that: (1) his waiver and
release do not apply to any rights or claims that may arise after the date he
signs this Release; (2) he should consult with an attorney prior to signing this
Release (although he may choose voluntarily not to do so); (3) he has twenty-one
(21) days to consider this Release (although he may choose voluntarily to sign
it earlier); (4) he has seven (7) days following the date he signs this Release
to revoke it by providing written notice of revocation to the Chairman of the
Company’s Board of Directors; and (5) this Release will not be effective until
the date upon which the revocation period has expired, which will be the eighth
calendar day after the date Executive signs it provided that he does not revoke
it and that the Company has signed this Release by such date (the “Effective
Date”).
     Executive hereby represents that he has been paid all compensation owed and
for all hours worked, he has received all the leave and leave benefits and
protections for which he is eligible, pursuant to the Family and Medical Leave
Act, the California Family Rights Act, or otherwise, and he has not suffered any
on-the-job injury for which he has not already filed a workers’ compensation
claim.
2. Company’s Release of Claims:
     The Company hereby generally and completely releases Executive of and from
any and all claims, liabilities, and obligations, both known and unknown,
arising out of or in any way related to events, acts, conduct or omissions
occurring at any time prior to or at the time the Company signs this Release
(the “Company Released Claims”); provided, however, that this Release shall not
extend to: (1) any claims that may arise out of any events, acts, conduct or
omissions occurring after this Release is executed, including without
limitation, any claims for breach of the Agreement; (2) any claims arising at
any time out of Executive’s obligations to protect the Company’s proprietary
information, including without limitation, any claims arising from Executive’s
obligations under his Information and Inventions Agreement and his Patent,
Copyright and Nondisclosure Agreement, claims arising under the California
Uniform Trade Secrets Act, or common law claims arising from these obligations;
or (3) any claims arising from any actions by Executive which were intentional
or amount to gross negligence during his employment with the Company which were
outside of his authority as Chief Financial Officer or outside of the course and
scope of his employment (the “Company Excluded Claims”).

13.



--------------------------------------------------------------------------------



 



     The Company hereby represents and warrants that, other than the Company
Excluded Claims, it is not aware of any claims it has or might have against
Executive that are not included in the Company Released Claims.
3. Section 1542 Waiver:
     THE PARTIES UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN
AND UNKNOWN CLAIMS. The parties acknowledge that each has read and understands
Section 1542 of the California Civil Code which reads as follows: “A general
release does not extend to claims which the creditor does not know or suspect to
exist in his or her favor at the time of executing the release, which if known
by him or her must have materially affected his or her settlement with the
debtor.” The parties hereby expressly waive and relinquish all rights and
benefits under that section and any law or legal principle of similar effect in
any jurisdiction with respect to their respective release of claims herein,
including but not limited to their releases of unknown and unsuspected claims.
4. Additional Agreements:
     The parties hereby further agree as follows: (1) Executive agrees not to
disparage the Company, its parent, or its or their officers, directors,
employees, shareholders, affiliates and agents, in any manner likely to be
harmful to its or their business, business reputation, or personal reputation,
and the Company agrees not to disparage Executive in any manner likely to be
harmful to his business reputation or personal reputation (although the parties
may respond accurately and fully to any question, inquiry or request for
information as required by legal process); (2) not to voluntarily (except in
response to legal compulsion) assist any third party in bringing or pursuing any
proposed or pending litigation, arbitration, administrative claim or other
formal proceeding against the other party, or against the Released Parties; and
(3) to reasonably cooperate with the other party, by voluntarily (without legal
compulsion) providing accurate and complete information, in connection with such
other party’s actual or contemplated defense, prosecution, or investigation of
any claims or demands by or against third parties, or other matters, arising
from events, acts, or failures to act that occurred during the period of
Executive’s employment by the Company.

                  Executive:      
 
  By:        
 
           
 
      John Dahldorf    
 
           
 
  Date:        
 
           
 
                Company:    
 
           
 
  By:        
 
           
 
           
 
  Title:        
 
           
 
           
 
  Date:        
 
           

14.